Citation Nr: 0212080	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-32 670A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 10, 1974, Board decision, which denied an increased 
evaluation for schizophrenic reaction or a total rating based 
on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Moving party represented by:  Wendy E. Ravin, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (the Board or BVA) on motion by the appellant as to 
clear and unmistakable error in a December 10, 1974, Board 
decision.

The claimant has also made a claim for benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  That claim is a separate 
appeal before the Board pursuant to an order of the United 
States Court of Appeals for Veterans Claims.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the decisions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Association of Veterans' Advocates, Inc., v. The 
Secretary of Veterans Affairs, Nos. 00-7095-7096,-7098 (Fed. 
Cir. Aug. 16, 2001).  In that decision the Federal Circuit 
directed the Department of Veterans Affairs (VA) to conduct 
expedited rulemaking that will either explain why certain 
regulations -- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.116--are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1946 to May 1959.

2.  The claimant, the veteran's widow, is not a party to the 
December 1974 decision in which she alleges the Board 
committed clear and unmistakable error, thus the motion for 
revision has not been signed by a party to the final 
decision, or a party's representative.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant, widow of the veteran, alleges that there was 
clear and unmistakable error (CUE) in a December 1974 Board 
decision that found that the veteran's service-connected 
disability did not warrant an evaluation in excess of 70 
percent and that the rating was properly reduced from 100 
percent to 70 percent.  Such a motion for revision of a 
decision based on CUE may be initiated by the Board, on its 
own motion, or by a party to that decision.  38 C.F.R. 
§ 20.1400 (2001).  The term 'party' as used here means any 
party to the proceeding before the Board that resulted in 
the final Board decision that is the subject of a motion 
under this subpart.  38 C.F.R. § 20.1401 (b) (2001).  The 
claimant was not a party to the December 1974 final Board 
decision in question.  Therefore, she is not considered a 
party as that term is defined in 38 C.F.R. § 20.1400.  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply 
with the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(a) (2001).

The motion has not been signed by a party to the December 
1974 decision or that party's representative.  Thus, a 
critical requirement of 38 C.F.R. § 20.1404(a) has not been 
met.  Because the claimant's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2001), the 
motion is dismissed without prejudice.

In addition, significantly, once a veteran dies, the right 
to attack any Board decision during his lifetime on the 
basis of CUE dies.  Haines v. West, 154 F.3d 1298 (Fed. Cir. 
1998).  Thus, a widow or other dependent has no legal right 
to secure review for CUE by the Board of a decision entered 
during the veteran's lifetime.


ORDER

The motion is dismissed without prejudice to refiling.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


